Detailed Action




Claims 1-20 were pending in this application.
Claims 1, 4, 8, 10, 15, and 19 have been amended
Claims 1-20 remain pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 2/17/2021 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of “generating, by the transmission device, a device-to-device communication message comprising the video-related data included in the one video data container, the source ID included in the discovery code received from the server, and information on a time point at which the video data is output at the transmission device” because the secondary prior art reference cited, Chai, does not disclose a discovery code including a source ID (Reply, pp. 10-12).  However, Chai does disclose the source ID included in the discovery code received from the server (Chai: ¶¶ 21-24, wherein a service code and corresponding service information requested from a server are received, including for identifying a source device in setting up a wireless network connection, ¶¶ 56-57), and the primary prior art reference cited, Lee, further discloses generating, by the transmission device, a device-to-device communication message comprising the video-related data included in the one video data container, […] and information on a time point at which the video data is output at the transmission device (Lee: ¶¶ 61-62, wherein demultiplexed audio signal data is transmitted from a transmitting device to a receiving device along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42).  The service information and a service code allocated by the service management server in Chai amounts to disclosing receiving, from the server, the discovery code in response to the discovery code request message (Chai: ¶¶ 56-57), with the discovery code including a source ID (Chai: ¶¶ 21-24) used by a radio transmission layer of the transmission device (Chai: ¶¶ 56-57).
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art references cited in terms of device-to-device (D2D) communication based on three different elements including: a single message including information included in a video data 


Claim Objections
Claim 1 is objected to because of the following informalities:  The term “discoverying” should be “discovering” (ln. 7).  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, et al., U.S. Patent Application Publication No. US 2013/0330053 A1 (hereinafter Lee), in view of Chai, et al., U.S. Patent Application Publication No. US 2014/0211696 A1 (hereinafter Chai).
Claim 1 is disclosed by Lee, wherein
1. 	A method for transmitting data by a transmission device in a wireless communication system supporting device-to-device communication (¶ 63, wherein wireless data communication is transmitted between devices via WiFi Direct), the method comprising:
separating video data and video-related data simultaneously output with the video data comprised in one video data container (¶¶ 120-121, wherein an MPEG input stream is received and demultiplexed into constituent audio and video and data signals);  […]
generating, by the transmission device, a device-to-device communication message comprising the video-related data included in the one video data container, […] and information on a time point at which the video data is output at the transmission device (¶¶ 61-62, wherein demultiplexed audio signal data is transmitted from a transmitting device to a receiving device along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42);
transmitting the generated message to the reception device (¶¶ 61-62, wherein demultiplexed audio signal data is transmitted along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed) […] ; and
outputting the video data at the transmission device (¶¶ 41-42).
Lee does not disclose explicitly, but Chai does disclose wherein:
 […] transmitting, to a server, a discovery code request message requesting a discovery code (¶¶ 56-57, wherein a request is made for a server to provide a service code allocated by the server concerning application service information) for discoverying a reception device to provide information included in the one video data container (¶¶ 56-57, wherein the service code allocated and provided by a server concerning application service information, as requested, is to be broadcast for discovery purposes, ¶ 51, so that application service information can be provided, ¶¶ 21-24);
in response to transmitting the discovery code request message, receiving, from the server, the discovery code for discovering the reception device, wherein the discovery code includes a source ID (¶¶ 21-24, wherein a service code and corresponding service information requested from a server are received, including for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) used by a radio transmission layer of the transmission device (¶¶ 21-24, wherein a service code and corresponding service information requested from a server received is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57);
receiving, from an evolved NodeB (eNB), a resource allocation response message comprising information on allocated resources for transmission of the video related data (Fig. 1 # 500, ¶¶ 45-48, wherein control data regarding network resources allocated in response to a request, including allocated IP addresses and wireless channels, are provided);
[…] the source ID included in the discovery code received from the server (¶¶ 21-24, wherein a service code and corresponding service information requested and received from a server is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) […] using the allocated resources (Fig. 1 # 500, ¶¶ 45-48, wherein network resources allocated in response to a request, including allocated IP addresses and wireless channels, are utilized for sending data) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 21-24, 45-48, 56-57).
Claim 2 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
2. 	The method of claim 1, further comprising: 
broadcasting the received discovery code (¶¶ 56-57, wherein the service code allocated and provided by a server concerning application service information, as requested, is broadcast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 56-57).
Claim 3 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
3. 	The method of claim 1, wherein the discovery code request message comprises: 
at least one of an application ID for identifying an application, a transmission device ID for identifying the transmission device, a content ID for identifying the video-related data, or a unique ID of the transmission device (¶¶ 56-57, wherein a request made for a server to provide a service code includes application layer service information of the requesting device, including service type and service content, and an identifier, ¶¶ 36, 39-43, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 36, 39-43, 56-57, claim 1).
Claim 4 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
4. 	The method of claim 1, further comprising: 
transmitting, to the eNB, a resource allocation request message requesting that resources be allocated for transmission of the video-related data (Fig. 2 # 202, ¶¶ 29, 39-45, wherein a base station in the form of an evolved NodeB (eNB) receives and responds to a request for resources to be allocated to the requesting device),
wherein the resource allocation response message is received in response to the resource allocation request message (Fig. 1 # 500, ¶¶ 45-48, wherein control data regarding network resources allocated in response to a request, including allocated IP addresses and wireless channels, are provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 29, 39-48).
Claim 5 is disclosed by Lee in view of Chai, wherein Lee discloses
5. 	The method of claim 1, wherein the outputting of the video data at the transmission device further comprises:
determining the time point at which the video data is output (¶¶ 61-62, wherein point-of-time information for video data being displayed is established), and 
outputting the video data at the determined time point (¶¶ 14, 274, wherein video data is played back by an image display apparatus at the playback point-of-time so that it is synchronized with audio data playback on another device, ¶¶ 60-62, 65).

Claim 8 is disclosed by Lee, wherein
8. 	A method for receiving data by a reception device in a wireless communication system supporting device-to-device communication (¶ 63, wherein wireless data communication is transmitted between devices via WiFi Direct), the method comprising: […]
	receiving, from the transmission device, a device-to-device communication message comprising video-related data included in the one video data container (¶¶ 61-62, 120-121,wherein demultiplexed audio signal data is received from a transmitting device at a receiving device), […] and information on a time point at which video data is output at the transmission device (¶¶ 61-62, 120-121,wherein demultiplexed audio signal data is received from a transmitting device at a receiving device along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42), […] ; and
 outputting the video-related data based on the information on the time point at which the video data is output (¶¶ 61-62, 65-66, wherein synchronized audio data is played back),
wherein the one video data container comprises the video data and the video related data (¶¶ 120-121, wherein an MPEG input stream is received and demultiplexed into constituent audio and video and data signals),
wherein the video-related data is simultaneously output with the video data (¶¶ 120-121, wherein an MPEG input stream is received and demultiplexed into constituent audio and video and data signals so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42).
Lee does not disclose explicitly, but Chai does disclose wherein:
receiving, from a transmission device, a discovery code including a source ID (¶¶ 21-24, wherein a service code and corresponding service information requested from a server are received , including for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) used by a radio transmission layer of the transmission device (¶¶ 21-24, wherein a service code and corresponding service information requested from a server received is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) for providing information on one video data container obtained at the transmission device (¶¶ 56-57, wherein a service code allocated and provided by a server to a transmission device concerning application service information is provided, ¶¶ 21-24); […]
using resources allocated by an evolved NodeB (eNB) (Fig. 1 # 500, ¶¶ 45-48, wherein network resources allocated in response to a request, including allocated IP addresses and wireless channels, are utilized for sending data) […]
the source ID included in the discovery code (¶¶ 21-24, wherein a service code and corresponding service information requested from a server received is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 21-24, 45-48, 56-57).
Claim 9 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
9. 	The method of claim 8, further comprising: 
transmitting the discovery code to a server (¶¶ 56-57, wherein the received broadcast service code is submitted to a service management server for looking up corresponding service information); and 
receiving discovery code information mapped to the discovery code from the server (¶¶ 56-57, wherein the received broadcast service code submitted to a service management server for looking up corresponding service information results in the requested service information being received in response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 56-57).
Claim 10 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
10. 	The method of claim 8, wherein the discovery code further comprises: 
at least one of an application ID for identifying an application, a transmission device ID for identifying the transmission device, a content ID for identifying the video-related data, or a unique ID of the transmission device (¶¶ 56-57, wherein a request made for a server to provide a service code includes application layer service information of the requesting device, including service type and service content, and an identifier, ¶¶ 36, 39-43, claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 36, 39-43, 56-57, claim 1).
Claim 11 is disclosed by Lee in view of Chai, wherein Lee discloses
11. 	The method of claim 8, wherein the information on the time point at which the video data is output comprises at least one of the time point at which the video data is output, a margin time between a time point at which the device-to-device communication message is transmitted, or a time point at which the video-related data is to be output (¶¶ 61-62, wherein point-of-time information for video data being displayed is established).
Claim 14 is disclosed by Lee in view of Chai, wherein Lee discloses
14. 	The method of claim 8, wherein the video-related data includes at least one of audio data, text data, or video data (¶¶ 61-62, 65-66, wherein synchronized audio data is played back).

Claim 15 is disclosed by Lee, wherein
15. 	A transmission device for transmitting data in a wireless communication system supporting device-to-device communication (¶ 63, wherein wireless data communication is transmitted between devices via WiFi Direct), the transmission device comprising: 
a transceiver (¶ 270-271, 277);
an output unit configured to output video data (¶¶ 41-42, wherein video data is displayed); and
at least one processor (¶ 96) configured to:
separate the video data and video-related data simultaneously output with the video data comprised in one video data container (¶¶ 120-121, wherein an MPEG input stream is received and demultiplexed into constituent audio and video and data signals),  […]
generate a device-to-device communication message comprising the video-related data included in the one video data container, […] and information on a time point at which the video data is output at the transmission device (¶¶ 61-62, wherein demultiplexed audio signal data is transmitted from a transmitting device to a receiving device along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42), and
control the transceiver to transmit the generated device-to-device communication message to a reception device (¶¶ 61-62, wherein demultiplexed audio signal data is transmitted along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed).
Lee does not disclose explicitly, but Chai does disclose wherein:
[…] transmit, to a server, a discovery code request message requesting a discovery code (¶¶ 56-57, wherein a request is made for a server to provide a service code allocated by the server concerning application service information) for discovering a reception device to provide information included in the one video data container (¶¶ 56-57, wherein the service code allocated and provided by a server concerning application service information, as requested, is to be broadcast for discovery purposes, ¶ 51, so that application service information can be provided, ¶¶ 21-24), 
receive, from the server via the transceiver, the discovery code for discovering the reception device, wherein the discovery code includes a source ID used by a radio transmission layer of the transmission device (¶¶ 21-24, wherein a service code and corresponding service information requested from a server are received , including for identifying a source device in setting up a wireless network connection, ¶¶ 56-57),
receive, from an evolved NodeB (eNB) via the transceiver, a resource allocation response message comprising information on allocated resources for transmission of the video-related data (Fig. 1 # 500, ¶¶ 45-48, wherein control data regarding network resources allocated in response to a request, including allocated IP addresses and wireless channels, are provided), […]
[…] the source ID included in the discovery code received from the server (¶¶ 21-24, wherein a service code and corresponding service information requested from a server received is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 21-24, 45-48, 56-57).
Claim 16 is disclosed by Lee in view of Chai, wherein Lee discloses
16. 	The transmission device of claim 15, wherein the information on the time point at which the video data is output further comprises at least one of the time point at which the video data is output, a margin time between a time point at which the generated device-to-device communication message is transmitted, or a time point at which the video-related data is to be output (¶¶ 61-62, wherein point-of-time information for video data being displayed is established).
Claim 17 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
17. 	The transmission device of claim 15, wherein the at least one processor is further configured to: 
control the transceiver to broadcast the received discovery code (¶¶ 56-57, wherein the service code allocated and provided by a server concerning application service information, as requested, is broadcast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 56-57).
Claim 18 is disclosed by Lee in view of Chai, wherein Lee discloses
18. 	The transmission device of claim 15, wherein the at least one processor is further configured to:
determine the time point at which the video data is output (¶¶ 61-62, wherein point-of-time information for video data being displayed is established), and 
control the transceiver to output the video data at the determined time point (¶¶ 14, 274, wherein video data is played back by an image display apparatus at the playback point-of-time so that it is synchronized with audio data playback on another device, ¶¶ 60-62, 65).

Claim 19 is disclosed by Lee, wherein
19. 	A reception device for receiving data in a wireless communication system supporting device-to-device communication (¶ 63, wherein wireless data communication is transmitted between devices via WiFi Direct), the reception device comprising: 
a transceiver (¶¶ 271, 277); 
an output unit configured to output video-related data (¶¶ 41-42); and
at least one processor (¶ 52) configured to: […]
control the transceiver to receive, from the transmission device via the transceiver, a device-to-device communication message comprising video-related data included in the one video data container (¶¶ 61-62, 120-121,wherein demultiplexed audio signal data is received from a transmitting device at a receiving device), […], and information on a time point at which video data is output at the transmission device, (¶¶ 61-62, 120-121,wherein demultiplexed audio signal data is received from a transmitting device at a receiving device along with playback point-of-time information so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42) […], and 
control the output unit to output the video-related data based on the information on the time point at which the one video data is output (¶¶ 61-62, 65-66, wherein synchronized audio data is played back),
wherein the one video data container comprises the video data and the video related data (¶¶ 120-121, wherein an MPEG input stream is received and demultiplexed into constituent audio and video and data signals),
wherein the video-related data is simultaneously output with the video data (¶¶ 120-121, wherein an MPEG input stream is received and demultiplexed into constituent audio and video and data signals so that the audio will be synchronized with demultiplexed video data being displayed, ¶¶ 41-42).
Lee does not disclose explicitly, but Chai does disclose wherein:
[…] control the transceiver to receive, from a transmission device via the transceiver, a discovery code including a source ID (¶¶ 21-24, wherein a service code and corresponding service information requested from a server are received , including for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) used by a radio transmission layer of the transmission device (¶¶ 21-24, wherein a service code and corresponding service information requested from a server received is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) for providing information on one video data container obtained at the transmission device (¶¶ 56-57, wherein a service code allocated and provided by a server to a transmission device concerning application service information is provided, ¶¶ 21-24), […] 
using resources allocated by an evolved NodeB (eNB) (Fig. 1 # 500, ¶¶ 45-48, wherein control data regarding network resources allocated in response to a request, including allocated IP addresses and wireless channels, are provided) […]
[…] the source ID included in the discovery code (¶¶ 21-24, wherein a service code and corresponding service information requested from a server received is for identifying a source device in setting up a wireless network connection, ¶¶ 56-57) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for 
Claim 20 is not disclosed explicitly by Lee, but is disclosed by Chai wherein
20. 	The reception device of claim 19, wherein the at least one processor is further configured to:
	control the transceiver to transmit the discovery code to a server (¶¶ 56-57, wherein the received broadcast service code is submitted to a service management server for looking up corresponding service information), and 
receive, from the server via the receiver, discovery code information mapped to the discovery code (¶¶ 56-57, wherein the received broadcast service code submitted to a service management server for looking up corresponding service information results in the requested service information being received in response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Chai.  The reason for doing so would have been to enable device-to-device communication to coordinate by providing the information needed to do so (Chai: ¶¶ 56-57).


Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chai, in view of Mercs, U.S. Patent No. US 6,539,415 B1 (hereinafter Mercs).
Claim 6 is disclosed by Lee in view of Chai, wherein
6. 	The method of claim 1, wherein the transmitting of the generated device-to-device communication message to the reception device further comprises:
identifying the time point at which the video data is output (¶¶ 61-62, wherein point-of-time information for video data being displayed is established), […]
Lee in view of Chai does not disclose explicitly, but Mercs discloses:
[…] identifying a resource allocation time point at which resources for transmission of the video-related data are allocated (col. 5 lns. 7-35, col. 6, wherein a message is sent to the device executing tasks specifying a timestamp for when execution of allocated resources is to begin), 
when the resource allocation time point is equal to or later than the time point at which the video data is output, preventing the video-related data from being transmitted to the reception device (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins are too tight delegation of execution to another device is abandoned, col. 4 lns. 15-67), and 
when the resource allocation time point is earlier than the time point at which the video data is output, calculating a margin time from a difference between the time point at which the video data is output and the resource allocation time point (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins thus specified are not too tight, delegation of execution to another device proceeds accordingly, col. 4 lns. 15-67); and 
transmitting the generated device-to-device communication message comprising the video-related data and the margin time to the reception device (col. 5 lns. 7-35, col. 6, wherein a message is sent to the device executing tasks specifying a timestamp for .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee in view of Chai with Mercs.  The reason for doing so would have been to enable device-to-device communication to make sure to work within system constraints in order to optimize the execution of requested tasks (Mercs: col. 4 lns. 15-67, col. 5 lns. 7-35, col. 6).
Claim 7 is disclosed by Lee in view of Chai, wherein
7. 	The method of claim 1, wherein the transmitting of the generated device-to-device communication message to the reception device further comprises: 
identifying the time point at which the video data is output (¶¶ 61-62, wherein point-of-time information for video data being displayed is established), […]
Lee in view of Chai does not disclose explicitly, but Mercs discloses:
[…] identifying a resource allocation time point at which resources for transmission of the video-related data are allocated (col. 5 lns. 7-35, col. 6, wherein a message is sent to the device executing tasks specifying a timestamp for when execution of allocated resources is to begin), 
when the resource allocation time point is equal to or later than the time point at which the video data is output, preventing the video-related data from being transmitted to the reception device (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution , and 
when the resource allocation time point is earlier than the time point at which the video data is output, transmitting the generated device-to-device communication message to the reception device (col. 5 lns. 7-35, col. 6, wherein a message is sent to the device executing tasks specifying a timestamp for when execution of allocated resources is to begin and a timestamp for when resultant generated output is to be provided, whereby the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins thus specified are not too tight, delegation of execution to another device proceeds accordingly, col. 4 lns. 15-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee in view of Chai with Mercs.  The reason for doing so would have been to enable device-to-device communication to make sure to work within system constraints in order to optimize the execution of requested tasks (Mercs: col. 4 lns. 15-67, col. 5 lns. 7-35, col. 6).

Claim 12 is disclosed by Lee in view of Chai, wherein
12. 	The method of claim 8, wherein the outputting of the video-related data further comprises: 
identifying a second time point at which the video-related data is to be output by an application (¶¶ 270-273, 276, 282, wherein playback point-of-time information for audio data being output is established), […]
Lee in view of Chai does not disclose explicitly, but Mercs discloses:
identifying a first time point at which the device-to-device communication message is received (col. 4, col. 5 lns. 7-35, col. 6, wherein cycle counts are calculated for executing requested tasks, including timing margins needed for processing across networks), […]
identifying a margin time between the time point at which the device-to-device communication message is transmitted and a time point at which the video data is output (col. 4, col. 5 lns. 7-35, col. 6, wherein cycle counts are calculated for executing requested tasks, including timing margins needed for processing across networks), 
calculating a reception processing time based on a difference between the second time point and the first time point (col. 4, col. 5 lns. 7-35, col. 6, wherein cycle counts are calculated for executing requested tasks, including timing margins needed for processing across networks), 
when the reception processing time is longer than a predetermined threshold time, preventing the video-related data from being output (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins are too tight delegation of execution to another device is abandoned, col. 4 lns. 15-67), and 
when the reception processing time is equal to or shorter than the predetermined threshold time, outputting the video-related data (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins thus specified are not too tight, delegation of execution to another device proceeds accordingly, col. 4 lns. 15-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee in view of Chai with Mercs.  The reason for doing so would have been to enable device-to-device communication to make sure to work within system constraints in order to optimize the execution of requested tasks (Mercs: col. 4 lns. 15-67, col. 5 lns. 7-35, col. 6).
Claim 13 is disclosed by Lee in view of Chai, wherein
13. 	The method of claim 8, wherein the outputting of the video-related data further comprises: […]
identifying a second time point at which the video-related data is to be output by an application at the reception device (¶¶ 270-273, 276, 282, wherein playback point-of-time information for audio data being output is established), […] 
Lee does not disclose explicitly, but Mercs discloses:
[…] identifying a first time point at which an application outputs the video data at the transmission device (col. 4, col. 5 lns. 7-35, col. 6, wherein cycle counts are calculated for executing requested tasks, including timing margins needed for processing across networks), […]
when a difference between the first time point and the second time point is greater than a predetermined threshold value, preventing the video-related data from being output (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins are too tight delegation of execution to another device is abandoned, col. 4 lns. 15-67); and 
when the difference between the first time point and the second time point is equal to or smaller than the predetermined threshold value, outputting the video-related data (col. 5 lns. 7-35, col. 6, wherein the timestamp for when execution of allocated resources is to begin is compared with the timestamp for when resultant generated output is to be provided, and when timing margins thus specified are not too tight, delegation of execution to another device proceeds accordingly, col. 4 lns. 15-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee in view of Chai with Mercs.  The reason for doing so would have been to enable device-to-device communication to make sure to work within system constraints in order to optimize the execution of requested tasks (Mercs: col. 4 lns. 15-67, col. 5 lns. 7-35, col. 6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.

/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448